Per Curiam: It is objected by counsel for plaintiffs in error, that the official bond on which this suit is brought, was not given until about nineteen months after the election of the constable. That, however, does not affect its validity. Although the statute requires a constable to give bond within twenty days after his election, and provides that the office shall be considered vacant in case of his failure to do so, yet the second section of the chapter entitled “ Official Bonds” authorizes the county commissioners’ court to require a new bond to be given whenever they consider the securities upon the existing bond insufficient. It was unnecessary to set out this order in the declaration. It was enough to set out the bond. The court will presume, from the mere fact of its execution, that it was made because the first bond had become insufficient. Judgment affirmed.